Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is made and entered into between
Bio-Techne Corporation, a Minnesota corporation, and Kevin Gould (each may be
referred to individually as a “Party” and collectively as the “Parties”).

 

RECITALS

 

Whereas, Bio-Techne wishes to employ Employee under the terms and conditions set
forth in this Agreement, and Employee wishes to accept such employment under the
terms and conditions set forth in this Agreement;

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
contained herein, Bio-Techne and Employee agree as follows:

 

 

ARTICLE 1.

TERM OF EMPLOYMENT: DUTIES AND SUPERVISION

 

1.1)     Parties. The Parties to this Agreement are Kevin Gould (“Employee”) and
Bio-Techne Corporation (“Bio-Techne”). As used herein, Bio-Techne refers to
Bio-Techne Corporation and its subsidiaries, including but not limited to
Cliniqa Corporation (“Cliniqa”), unless specifically provided otherwise. All of
the rights and obligations created by this Agreement may be performed by or
enforced by or against Bio-Techne or Cliniqa or any other appropriate Bio-Techne
subsidiary.

 

1.2)     Employment and Term of Employment. Bio-Techne hereby employs Employee
and Employee hereby accepts employment as Senior Vice President, Clinical
Controls Division on the terms and conditions set forth in this Agreement.
Employee’s employment hereunder will commence on January 1, 2016 and will
terminate when terminated by either Party pursuant to Section 4 hereof.

 

1.3)     Duties and Supervision.

 

A.     During the term of his employment, Employee agrees to devote his full
business and professional time, energy, diligence and best efforts to the
business and affairs of Bio-Techne, and to perform such services and duties
Employee may from time to time be assigned by Bio-Techne, and specifically its
Chief Executive Officer.

 

B.     Employee agrees to be subject to Bio-Techne’s control, rules,
regulations, policies and programs. Employee further agrees that he will carry
on all correspondence, publicity and advertising in Bio-Techne’s name and he
shall not enter into any contract on behalf of Bio-Techne except as expressly
authorized by Bio-Techne.

 

ARTICLE 2.

COMPENSATION AND BENEFITS

 

2.1)     Base Salary. Bio-Techne will pay Employee as base compensation for
services to be rendered hereunder an annual base salary, which currently is
Three Hundred Thousand Dollars ($300,000.00), to be paid bi-weekly or in
accordance with the usual payroll practices of Bio-Techne. The base annual
salary amount will be reviewed and adjusted by Bio-Techne’s Executive
Compensation Committee from time to time (but no less than annually) in its sole
discretion. The base annual salary will be inclusive of all applicable income,
Social Security, and other taxes and charges that are required by law to be
withheld by Bio-Techne or that are requested to be withheld by Employee.

 

 
 

--------------------------------------------------------------------------------

 

 

2.2)     Management Incentive Plan. During each fiscal year of the Term of
Employee’s employment, Employee shall be eligible to participate in Bio-Techne’s
Management Incentive Plan (the “Management Incentive Plan”). For fiscal year
2015, upon approval of the Management Incentive Plan by Bio-Techne’s Executive
Compensation Committee, Employee shall be eligible to earn a cash bonus targeted
at forty percent (40%) of his base salary based on achievement of targets
approved by Bio-Techne’s Board of Directors or Executive Compensation Committee.
After receipt of Bio-Techne’s final audit report of the applicable fiscal year,
Bio-Techne’s Executive Compensation Committee will determine and certify in
writing the degree to which the annual targets have been achieved and calculate
the portion of Employee’s potential cash bonus (if any) that will be paid. If
earned, any such cash bonus will be paid as soon as administratively practicable
thereafter, but in no event later than would be permitted under the short-term
deferral period defined by Section 409A of the Internal Revenue Code of 1986, as
amended (“Code Section 409A”).

 

2.3)     Long-term Equity Awards. Executive will be eligible to participate in
and receive periodic equity grants commensurate with his position and level in
any equity-based or equity related compensation plan, programs or agreements of
Bio-Techne made available generally to its executive officers; provided that the
amount, timing, and other terms of any future grant shall be determined by the
Bio-Techne Board of Directors, or its designated committees, in its sole
discretion.

 

2.4)     Miscellaneous Benefits. Bio-Techne will provide Employee the following
additional benefits:

 

A.     Reimbursement in accordance with Bio-Techne’s standard reimbursement
policies in effect from time to time for ordinary, necessary and reasonable
out-of-pocket business expenses incurred by Employee in performing his duties
for Bio-Techne so long as properly substantiated.

 

B.     Paid vacation of four (4) weeks per calendar year, to be taken at such
times as selected by Employee and as approved by the Chief Executive Officer or
his designee. Carryover, forfeiture or payout of unused vacation time from
period to period or upon termination of employment shall be in accordance with
Bio-Techne’s policies that may be in effect from time to time.

 

2.5)     Other Employee Compensation and Benefits. In addition to the
compensation and benefits provided to Employee in Sections 2.1 through 2.4
hereof, Employee will be entitled to participate in other employee compensation
and benefit plans from time to time established by Bio-Techne and made available
generally to all employees of the hiring entity to the extent that Employee’s
age, tenure and title make him eligible to receive those benefits. Employee will
participate in such compensation and benefit plans on an appropriate and
comparable basis determined by the Board of Directors by reference to all other
employees eligible for participation. With regard to all insured benefits to be
provided to Employee, benefits shall be subject to due application by Employee.
Bio-Techne has no obligation to pay insured benefits directly and such benefits
are payable to Employee only by the insurers in accordance with their policies.
Nothing in this Agreement is intended to or shall in any way restrict
Bio-Techne’s right to amend, modify or terminate any of its benefits or benefit
plans during the term of Employee’s employment. Employee shall not be reimbursed
for unused personal days or sick days upon his termination from employment
regardless of the reason, whether voluntary or involuntary.

 

 
2

--------------------------------------------------------------------------------

 

 

2.6)     Recoupment. The incentive compensation payable to Employee pursuant to
Sections 2.2 and 2.3 hereof shall be subject to reduction, cancellation,
forfeiture or recoupment as and to the extent required by the applicable
provisions of any law (including without limitation Section 10D of the
Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder), government regulation or stock exchange listing
requirement, or clawback policy or provision implemented by Bio-Techne pursuant
to such law, regulation or listing requirement.

 

ARTICLE 3.

INVENTIONS, PROPRIETARY INFORMATION AND UNFAIR COMPETITION

 

3.1)     Prior Agreements. This Agreement supersedes the prior employment
agreement between Employee and Cliniqa. However, neither the execution of this
Agreement nor any provision in it shall be interpreted as rescinding or revoking
the any prior agreements relating to noncompetition, non-solicitation,
confidentiality or invention assignment entered into between Bio-Techne or
Cliniqa and Employee (“Prior Agreements”). Bio-Techne and Employee hereby agree
that the terms and conditions of such Prior Agreements shall continue in full
force and effect and shall apply to all businesses of Bio-Techne, including not
only business conducted by Bio-Techne but also to business conducted through
Bio-Techne or any subsidiary or venture of Bio-Techne now existing or hereafter
created. The termination of this Agreement or Employee’s employment shall not
terminate Employee’s obligations under the Prior Agreements, the terms and
conditions of which shall survive termination of this Agreement and termination
of Employee’s employment for any reason, whether voluntary or involuntary.

 

ARTICLE 4.

TERMINATION

 

4.1)     Events of Termination. Notwithstanding any other provision of this
Agreement to the contrary or appearing to be to the contrary, Employee’s
employment may be terminated as follows:

 

A.     By mutual written agreement of the parties;

 

B.     Upon Employee’s death;

 

C.     Upon Employee’s inability to perform the essential functions of his
position, with or without reasonable accommodation, for more than ninety (90)
days, or such longer period as required by law, in any consecutive twelve (12)
month period by reason of physical or mental disability or incapacity, as
determined by the Bio-Techne Board of Directors in consultation with Employee
and/or Employee’s health care provider(s); provided that this paragraph does not
relieve Bio-Techne of any duty to reasonably accommodate a qualifying disability
under the Americans with Disabilities Act or the Minnesota Human Rights Act, any
legal duty under the Family Medical Leave Act, or any of its other duties
pursuant to applicable law, and provided further that nothing in this Section
4.1(C) shall limit the right of either Party to terminate Employee’s employment
under one of the other subsections of this Section 4.1;

 

D.     By either Party upon thirty (30) days’ advance written notice to the
other Party. Bio-Techne may in its sole discretion continue to pay Employee
his/her base salary during the thirty (30) day notice period in lieu of
requiring Employee to continue to perform his/her duties and responsibilities
during such notice period;

 

E.     Upon the insolvency or bankruptcy of Bio-Techne;

 

 
3

--------------------------------------------------------------------------------

 

 

F.     In the event of a Change in Control, as set forth in Section 5.2,
provided that the severance provisions of Section 5.2 of this Agreement are met;

 

G.     Bio-Techne shall have the right to terminate Employee’s employment
immediately for “Cause.” For purposes of this Agreement, “Cause” shall include,
but not be limited to, the following:

 

i.     Habitual neglect of, or the willful or material failure to perform the
duties of employment hereunder, as determined in good faith by the Board of
Directors of Bio-Techne and/or its designee;

 

ii.     Embezzlement or any act of fraud;

 

iii.     Commission of acts that can be charged as a felony, whether or not
committed during the term hereof or in the course of employment hereunder;

 

iv.     Dishonesty in dealing between Employee and Bio-Techne or between
Employee and other employees of Bio-Techne;

 

v.     Use or misuse of any controlled substance, illegal or narcotic drug
without a prescription; or use of alcohol in a manner, regardless of time or
place, which either adversely affects Employee’s job performance or otherwise
could reflect negatively on the public image of Bio-Techne;

 

vi.     Habitual absenteeism; or

 

vii.     Willfully acting in a manner materially adverse to the best interests
of Bio-Techne.

 

4.2)     Return of Property. At such time that Employee’s employment with
Bio-Techne ends (the “Termination Date”) or at such earlier time as Bio-Techne
may notify Employee, Employee will immediately cease doing business upon
Bio-Techne’s premises and will immediately deliver to Bio-Techne all of its
property and all property to be held by Bio-Techne in his possession or control,
including, but not limited to, all work in progress, data, equipment, originals
and copies of documents and software, customer and supplier information and
lists, financial information, and all other materials. In addition, if Employee
has used any personal computer, server, or email system (including, but not
limited to, computers, Blackberries, PDA’s, cell phones, smart phones, iPhones,
iPads, etc.) to receive, store, review, prepare or transmit any Bio-Techne
information, including but not limited to Confidential Information (as defined
below), Employee agrees to provide Bio-Techne with a computer-useable copy of
all such Confidential Information and then, unless the information is subject to
a litigation hold, permanently delete and expunge such information from those
systems. Employee also agrees to certify, within ten (10) days after the
Termination Date, in writing to Bio-Techne that he has complied with his
obligation to return Bio-Techne property.

 

A.     For purposes of this Agreement, “Confidential Information” means
information which is not generally known and which Bio-Techne holds in
confidence, including, without limitation, the following: all information and
data developed or acquired by Employee in the course of employment with
Bio-Techne; data or conclusions or opinions formed by Employee in the course of
employment; policies and procedures; manuals; trade secrets; methods,
procedures, or techniques pertaining to the business of Bio-Techne or any
customer of Bio-Techne; specifications for products or services; systems; price
lists; marketing plans; sales or service analyses; financial information;
customer names or other information; vendor names or other information; employee
names or other information; research and development data; diagrams; drawings;
media; notes, memoranda, notebooks, and all other records or documents that are
handled, seen, or used by Employee in the course of employment.

 

 
4

--------------------------------------------------------------------------------

 

 

B.     Notwithstanding anything to the contrary, “Confidential Information” does
not include any information that is (i) in the public domain or enters the
public domain through no violation of obligations Employee owes to Bio-Techne;
(ii) disclosed to Employee other than as a result of Employee’s capacity as an
employee of Bio-Techne by a third-party not subject to maintain the information
in confidence; or (iii) already known by Employee other than as a result of
Employee’s past relationship with Bio-Techne (or its predecessors) and is
evidenced by written documentation existing prior to such disclosure. Specific
technical and business information shall not be deemed to be within the
preceding exceptions merely because it is embraced by more general technical or
business information within such exceptions, nor shall a combination of features
be deemed to be within such exceptions merely because the individual features
are within such exceptions.

 

ARTICLE 5.

TERMINATION BENEFITS

 

5.1)     Payment Upon Termination. Upon (i) termination of Employee's employment
other than by Techne for Cause as defined in Section 4.1(G) or upon Employee's
death or disability as provided in Sections 4.1(B) and (C), or (ii) Employee’s
resignation for Good Reason, as defined below, Employee will be paid an amount
equal to one (1) year of his then-current base annual salary (but not any cash
or incentive bonus) (hereinafter referred to as the “Termination Severance
Payment”); provided, however, that Employee shall be entitled to the Termination
Severance Payment set forth in this Section 5.1 only if he executes within 60
days of termination of employment, does not rescind, and fully complies with a
release agreement in a form supplied by Bio-Techne, which will include, but not
be limited to, a comprehensive release of claims against Bio-Techne and its
directors, officers, employees and all related parties, in their official and
individual capacities. As used in this Agreement, “Good Reason” means a good
faith determination by Employee that any one or more of the following events
have occurred; provided, however, that such event shall not constitute “Good
Reason” if (x) Employee has expressly consented to such event in writing, (y)
Employee fails to provide written notice to Bio-Techne within thirty (30)
calendar days of the occurrence of such event, specifically describing such
event, and Bio-Techne fails to remedy such event within thirty (30) calendar
days of receipt of such notice or (z) Employee fails to provide written notice
of his decision to terminate within sixty (60) calendar days of the occurrence
of such event:

 

A.     A change in Employee's reporting responsibilities, titles or offices, or
any removal of Employee from any of such positions, which has the effect of
diminishing Employee's responsibility or authority;

 

B.     A material reduction by Bio-Techne in Employee's total compensation from
that provided to him under this Agreement;

 

C.     A requirement imposed by Bio-Techne on Employee that results in Employee
being based at a location that is outside a fifty (50) mile radius of
Bio-Techne; or

 

D.     The existence of physical working conditions or requirements that a
reasonable person in Employee's position would find to be intolerable; provided,
however, that Bio-Techne has received written notice of such “intolerable”
conditions and Bio-Techne has failed within thirty (30) calendar days after
receipt of such notice to cure or otherwise appropriately address such
“intolerable” conditions.

 

 
5

--------------------------------------------------------------------------------

 

 

Termination for “Good Reason” shall not include Employee's termination as a
result of death, disability, retirement or a termination for any reason other
than the events specified in clauses (A) through (D) in this Section 5.1.

 

5.2)     Payment Upon Termination for Change in Control. If there is a Change in
Control, as defined below, and if Employee either resigns for Good Reason or
Employee's employment is terminated by Bio-Techne or its successor, in either
situation upon consummation of such Change in Control or within one (1) year
thereafter, then Employee will be paid an amount equal to one (1) year of her
then-current base annual salary plus the pro-rated value of any incentive
compensation earned through the date of such termination pursuant to Section 2.2
above and the automatic acceleration of any vesting requirements of the equity
grants awarded to Employee by Bio-Techne during the term of her employment
(hereinafter referred to as the "CIC Severance Payment"); provided, however,
that Employee shall be entitled to the CIC Severance Payment set forth in this
Section 5.2 only if she executes within 60 days of resignation or termination of
employment, does not rescind, and fully complies with a release agreement in a
form supplied by Bio-Techne, which will include, but not be limited to, a
comprehensive release of claims against Bio-Techne and its directors, officers,
employees and all related parties, in their official and individual capacities.
"Change of Control" shall mean the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the events in subsections
(A) through (C) below. For purposes of this definition, a person, entity or
group shall be deemed to "Own," to have "Owned," to be the "Owner" of, or to
have acquired "Ownership" of securities if such person, entity or group directly
or indirectly, through any contract, arrangement, understanding, relationship or
otherwise, has or shares voting power, which includes the power to vote or to
direct the voting, with respect to such securities.

 

A.     Any person, entity or group becomes the Owner, directly or indirectly, of
securities of Bio-Techne representing more than fifty percent (50%) of the
combined voting power of Bio-Techne's then outstanding securities other than by
virtue of a merger, consolidation or similar transaction. Notwithstanding the
foregoing, a Change in Control shall not be deemed to occur (A) on account of
the acquisition of securities of Bio-Techne by an investor, any affiliate
thereof or any other person, entity or group from Bio-Techne in a transaction or
series of related transactions the primary purpose of which is to obtain
financing for Bio-Techne through the issuance of equity securities or (B) solely
because the level of Ownership held by any person, entity or group (the “Subject
Person”) exceeds the designated percentage threshold of the outstanding voting
securities as a result of a repurchase or other acquisition of voting securities
by Bio-Techne reducing the number of shares outstanding, provided that if a
Change in Control would occur (but for the operation of this sentence) as a
result of the acquisition of voting securities by Bio-Techne, and after such
share acquisition, the Subject Person becomes the Owner of any additional voting
securities that, assuming the repurchase or other acquisition had not occurred,
increases the percentage of the then outstanding voting securities Owned by the
Subject Person over the designated percentage threshold, then a Change in
Control shall be deemed to occur;

 

B.     There is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) Bio-Techne and, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of Bio-Techne immediately prior thereto do not Own, directly or
indirectly, either (A) outstanding voting securities representing more than
fifty percent (50%) of the combined outstanding voting power of the surviving
entity in such merger, consolidation or similar transaction or (B) more than
fifty percent (50%) of the combined outstanding voting power of the parent of
the surviving entity in such merger, consolidation or similar transaction, in
each case in substantially the same proportions as their Ownership of the
outstanding voting securities of Bio-Techne immediately prior to such
transaction; or

 

 
6

--------------------------------------------------------------------------------

 

 

C.     There is consummated a sale, lease, exclusive license or other
disposition of all or substantially all of the total gross value of the
consolidated assets of Bio-Techne and its subsidiaries, other than a sale,
lease, license or other disposition of all or substantially all of total gross
value of the consolidated assets of Bio-Techne and its subsidiaries to an
entity, more than fifty percent (50%) of the combined voting power of the voting
securities of which are Owned by stockholders of Bio-Techne in substantially the
same proportions as their Ownership of the outstanding voting securities of
Bio-Techne immediately prior to such sale, lease, license or other disposition
(for purposes of this Section 5.1(C), “gross value” means the value of the
assets of Bio-Techne or the value of the assets being disposed of, as the case
may be, determined without regard to any liabilities associated with such
assets).

 

For the avoidance of doubt, the term Change in Control shall not include a sale
of assets, merger or other transaction effected exclusively for the purpose of
changing the domicile of Bio-Techne. To the extent required, the determination
of whether a Change in Control has occurred shall be made in accordance with
Code Section 409A and the regulations, notices and other guidance of general
applicability issued thereunder.

 

5.3)     Timing of Cash Severance Payment. Any cash payments pursuant to Section
5.1 or 5.2 will be paid to Employee monthly over the course of a one-year period
beginning after expiration of any applicable rescission periods set forth in the
required release agreement and in no event later than 60 days following
termination of employment; provided, however, that notwithstanding anything in
this Agreement to the contrary, if any of the payments described in Section 5.1
or 5.2 are subject to the requirements of Code Section 409A and Bio-Techne
determines that Employee is a “specified employee” as defined in Code Section
409A as of the date of Employee’s termination of employment, such payments will
not be paid or commence earlier than the first day of the seventh month
following the date of Employee’s termination of employment and on such date any
amounts that would have been paid during the first six months following the
termination but for operation of this proviso will be paid in one lump sum with
the remaining payments made monthly over the remainder of the specified one-year
period. In addition, all payments made to Employee pursuant to Section 5.1 or
5.2 will be reduced by amounts (A) required to be withheld in accordance with
federal, state and local laws and regulations in effect at the time of payment,
or (B) owed to Bio-Techne by Employee for any amounts advanced, loaned or
misappropriated. Such offset will be made in the manner permitted by and will be
subject to the limitations of all applicable laws, including but not limited to
Code Section 409A, and the regulations, notices and other guidance of general
applicability issued thereunder.

 

5.4)      No Other Payments. Except as provided in Section 5.1 and 5.2,
including but not limited to if Employee is terminated with Cause or voluntarily
terminates his employment at any time without Good Reason, Employee will not be
entitled to any compensation or benefits other than that which was due to him as
of the date of termination, regardless of any claim by Employee for
compensation, salary, bonus, severance benefits or other payments.

 

ARTICLE 6.

ARBITRATION

 

6.1)     Arbitration. Any dispute arising out of or relating to (i) this
Agreement or the alleged breach of it, or the making of this Agreement,
including claims of fraud in the inducement, or (ii) Employee’s application or
candidacy for employment, employment and/or termination of employment with
Bio-Techne including, but not limited to, any and all disputes, claims or
controversies relating to discrimination, harassment, retaliation, wrongful
discharge, and any and all other claims of any type under any federal or state
constitution or any federal, state, or local statutory or common law shall be
discussed between the disputing Parties in a good faith effort to arrive at a
mutual settlement of any such controversy. If, notwithstanding, such dispute
cannot be resolved, such dispute shall be settled by binding arbitration. Any
request for arbitration must be filed with the American Arbitration Association
within ninety (90) days of the events giving rise to the claim. Bio-Techne
encourages Employee to consult an attorney regarding the reasonableness of this
ninety (90) day filing provision. Judgment upon the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof. The
arbitrator shall be a retired state or federal judge or an attorney who has
practiced securities or business litigation for at least 10 years. If the
Parties cannot agree on an arbitrator within 20 days, any Party may request that
the chief judge of the District Court for Hennepin County, Minnesota, select an
arbitrator. Arbitration will be conducted pursuant to the provisions of this
Agreement, and the commercial arbitration rules of the American Arbitration
Association, unless such rules are inconsistent with the provisions of this
Agreement, but without submission of the dispute to such Association. Limited
civil discovery shall be permitted for the production of documents and taking of
depositions. Unresolved discovery disputes may be brought to the attention of
the arbitrator who may dispose of such dispute. The arbitrator shall have the
authority to award any remedy or relief that a court of this state could order
or grant; provided, however, that punitive or exemplary damages shall not be
awarded. The arbitrator may award to the prevailing Party, if any, as determined
by the arbitrator, all of its costs and fees, including the arbitrator’s fees,
administrative fees, travel expenses, out-of-pocket expenses and reasonable
attorneys’ fees. Unless otherwise agreed by the Parties, the place of any
arbitration proceedings shall be Hennepin County, Minnesota. This agreement to
arbitrate does not include worker’s compensation claims, claims for unemployment
compensation, or any injunctive or other relief to which the Bio-Techne may be
entitled in accordance with the Prior Agreements referred to in Section 4.1
herein.

 

 
7

--------------------------------------------------------------------------------

 

 

ARTICLE 7.

MISCELLANEOUS PROVISIONS

 

7.1)     Modifications. Except as provided in Section 3.1 above, this Agreement
supersedes all prior agreements and understandings between the Parties relating
to the employment of Employee by Bio-Techne and it may not be changed or
terminated orally. No modification, termination, or attempted waiver of any of
the provisions of this Agreement will be valid unless in writing signed by the
Party against whom the same is sought to be enforced.

 

7.2)     Binding Effect. The breach by Bio-Techne of any other agreement or
instrument between Bio-Techne and Employee will not excuse or waive Employee’s
performance under, or compliance with, this Agreement.

 

7.3)     Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Minnesota, without regard to conflicts
of law principles that would require the application of any other law.

 

7.4)     Successors and Assigns. This Agreement is personal to Employee and
Employee may not assign or transfer any part of his rights or duties hereunder,
or any compensation due to him hereunder, to any other person. This Agreement
may be assigned by Bio-Techne. This Agreement is binding on any successors or
assigns of Bio-Techne.

 

7.5)     Captions. The captions set forth in this Agreement are for convenience
only and shall not be considered as part of this Agreement or as in any way
limiting or amplifying the terms and conditions hereof.

 

7.6)     No Conflicting Obligations. Employee represents and warrants to
Bio-Techne that he is not under, or bound to be under in the future, any
obligation to any person, firm, or corporation that is or would be inconsistent
or in conflict with this Agreement or would prevent, limit, or impair in any way
the performance by him of his obligations hereunder. If Employee possesses any
information that he knows or should know is considered by any third party, such
as a former employer of Employee’s to be confidential, trade secret, or
otherwise proprietary, Employee shall not disclose such information to
Bio-Techne or use such information to benefit Bio-Techne in any way.

 

 
8

--------------------------------------------------------------------------------

 

 

7.7)     Waivers. The failure of any Party to require the performance or
satisfaction of any term or obligation of this Agreement, or the waiver by any
Party of any breach of this Agreement, will not prevent subsequent enforcement
of such term or obligation or be deemed a waiver of any subsequent breach.

 

7.8)     Severability. In the event that any provision hereof is held invalid or
unenforceable by a court of competent jurisdiction, Bio-Techne and Employee
agree that that part should modified by the court to make it enforceable to the
maximum extent possible. If the part cannot be modified, then that part may be
severed and the other parts of this Agreement shall remain enforceable.

 

7.9)     Code Section 409A. Notwithstanding any other provision of this
Agreement to the contrary, the Parties to this Agreement intend that this
Agreement will satisfy the applicable requirements, if any, of Code Section 409A
in a manner that will preclude the imposition of additional taxes and interest
imposed under Code Section 409A. The Parties agree that this Agreement will be
amended (as determined by Bio-Techne in its sole discretion) to the extent
necessary to comply with Code Section 409A, as amended from time to time, and
the notices and other guidance of general applicability issued thereunder.
Further, if any of the payments described in this Agreement are subject to the
requirements of Code Section 409A and Bio-Techne determines that Employee is a
“specified employee” as defined in Code Section 409A as of the date of
Employee’s termination of employment (which will have the same meaning as
“separation from service” as defined in Code Section 409A), all or a portion of
such payments will not be paid or commence earlier than the first day of the
seventh month following the date of Employee’s termination of employment, but
only to the extent such delay is required for compliance with Code Section 409A.

 

7.10)     Notices. All notices given or made pursuant to this Agreement shall be
in writing and shall be deemed effectively given, delivered and received (A)
upon personal delivery to the Party to be notified; (B) when sent by facsimile
if sent during normal business hours of the recipient, and if not sent during
normal business hours then on the next business day; (C) five (5) calendar days
after having been sent by registered or certified mail, return receipt
requested, postage prepaid; or (D) one (1) business day after the business day
of deposit with a nationally recognized overnight courier, specifying next-day
delivery, with written verification of receipt. All communications shall be sent
to the respective parties at their addresses set forth below, or to such
facsimile numbers, or addresses as subsequently modified by written notice given
in accordance with this Section:

 

 

          (a)     If to
Bio-Techne:                                             Bio-Techne Corporation

Attention: Chair, Board of Directors

614 McKinley Place Northeast

Minneapolis, MN 55413

 

          (b)     If to the Employee:     Kevin Gould, at his home address as it
then appears on the records of Bio-Techne, it being the duty of Employee to keep
Bio-Techne informed of his current home address at all times

 

 
9

--------------------------------------------------------------------------------

 

 

7.11)     Construction. The Parties agree that the terms and provisions of this
Agreement embody their mutual intent, each Party has had the opportunity to
negotiate its provisions and contribute to its drafting, and therefore, it is
not to be construed more liberally in favor of, or more strictly against, any
Party hereto.

 

7.12)     Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original of this Agreement
and all of which, when taken together, will be deemed to constitute one and the
same agreement. Electronically transmitted (e.g., by facsimile or pdf) signed
copies of this Agreement shall be deemed to be original signed versions of this
Agreement.

 

7.13)     Section 280G. Notwithstanding anything to the contrary contained in
this Agreement, to the extent that any of the payments and benefits provided for
under this Agreement or any other agreement or arrangement between the Employee
and the Bio-Techne (collectively, the “Payments”) constitute a “parachute
payment” within the meaning of Section 280G of the Code and, but for this
Section 7.13, would be subject to the excise tax imposed by Section 4999 of the
Code, then the Payments shall be payable either (i) in full or (ii) as to such
lesser amount which would result in no portion of such Payments being subject to
excise tax under Section 4999 of the Code; whichever of the foregoing amounts,
taking into account the applicable federal, state and local income taxes and the
excise tax imposed by Section 4999, results in the Employee’s receipt on an
after-tax basis, of the greatest amount of economic benefits under this
Agreement, notwithstanding that all or some portion of such benefits may be
taxable under Section 4999 of the Code. Unless the Employee and Bio-Techne
otherwise agree in writing, any determination required under this Section 7.13
shall be made in writing by Bio-Techne’s independent public accountants (the
“Accountants”), whose reasonable determination shall be conclusive and binding
upon Employee and Bio-Techne for all purposes. For purposes of making the
calculations required by this Section 7.13, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of the
Sections 280G and 4999 of the Code. Employee and Bio-Techne shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section 7.13.

 

(Signatures follow on the next page(s).)

 

 
10

--------------------------------------------------------------------------------

 

  

THE PARTIES HAVE executed this Agreement in the manner appropriate to each as of
the dates set forth below.

 

BIO-TECHNE CORPORATION

 

 

By//Chuck Kummeth//                     

 

December 29, 2015

Its Chief Executive Officer    Date             EMPLOYEE                 //Kevin
Gould//                                  December 24, 2015 Kevin Gould      
Date

              

 

 

 

 

 

 

 

 

 